PER CURIAM.
Nancy Marie Heldreth appeals the district court’s order granting summary judgment to Allstate Insurance Company in this civil action. Allstate was awarded judgment against Heldreth for recovery of insurance proceeds paid to Heldreth’s mortgage holder. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Allstate Ins. Co. v. Heldreth, No. CA-99-162-1 (N.D.W.Va. May 22, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.